DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on February 01, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest randomly selecting a slot, among the predetermined slots, for the emission of the message by the terminal and selecting Nb emission frequencies, respectively associated with the Nb sub-messages, by the terminal, wherein the Nb emission frequencies are not known a priori to the receiver station.
With regards to claims 11, 19 and 20, the closest prior art reference of record, Kahtava et al. (US 2017/0070324) discloses distributing the data among Nb sub-messages of the message to be emitted, by fragmenting the data into Nb fragments, Nb being an integer greater than or equal to two and emitting the message at the beginning of the selected sub-frame, by successively emitting the sub-messages on their respective associated emission frequencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472
/HASHIM S BHATTI/Primary Examiner, Art Unit 2472